Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on July 6, 2022. Claims 1-32 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-Final rejection of the last Office Action is persuasive, and the Non-Final rejection is withdrawn. 

Reasons for Allowance
4.	Claims 1-32 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Flintoff et al, US 2019/0183048, in view of Soldan et al. US 2017/0000030, hereinafter referred to as Flintoff and Soldan, respectively.

6.	Regarding independent claim 1, Flintoff discloses a method for controlling a ground speed of an engine driven harvester comprising a header for cutting crop, said header powered by a hydraulic pump, said method comprising; establishing a maximum ground speed; establishing a minimum ground speed; establishing a desired header speed; measuring a current ground speed; measuring a current engine load; decreasing said current ground speed if said current engine load is greater than said; measuring a current engine speed; measuring a current header speed; establishing a maximum pump displacement; measuring a current pump displacement; comparing said current pump displacement with said maximum pump displacement; decreasing said current ground speed if said current pump displacement is greater than said maximum pump displacement; comparing said current header speed with said desired header speed; comparing said current ground speed with said maximum ground speed; decreasing said current ground speed if said current ground speed is greater than said maximum ground speed; and increasing said current ground speed if said current ground speed is less than said maximum ground speed.

7.	Soldan a maximum engine load.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach: 

decreasing said current ground speed if said current header speed is less than said desired header speed.

9.	Claims 2-24 depend from claim 1 and are therefore allowable.

10.	Independent claims 25 and 30 present the same features as independent claim 1 so they are allowable for the same reasons.

 11.	Claims 26-29 and 31-32 depend from claim 25 and 30 respectively and are therefore allowable.

12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665